Exhibit ONCOTHYREON REPORTS FIRST QUARTER 2008 FINANCIAL RESULTS BELLEVUE, WASHINGTON -May 7, 2008 - Oncothyreon Inc. (Nasdaq: ONTY) (TSX: ONY) (the “Company”) today reported a net loss of $5.1 million or $0.26 per basic and diluted share for the quarter ended March 31, 2008, compared with $4.7 million or $0.24 per basic and diluted share for the comparable period in 2007.All results are in U.S. dollars. Total revenue was $2.0 million in the first quarter of 2008, compared to $0.2 million for the same period in 2007.The increase of $1.8 million reflects the increased sale of clinical trial material to Merck KGaA to support the Phase 3 trial of Stimuvax. Expenses for the quarter ended March 31, 2008, were $7.1 million, compared with $4.8 million for the comparable period in 2007. The increase in operating expenses of $2.3 million resulted from an increase in manufacturing and sale of Stimuvax for the Phase 3 clinical trial of $2.1 million and an increase in general and administrative expense of $0.8 million arising from professional and consulting fees.Partially offsetting this increase were reductions in research and development expense and marketing and business development expense of $0.7 million and $0.5 million respectively. As of March 31, 2008, Oncothyreon’s cash, cash equivalents and short term investments were $16.5 million, compared to $24.2 million at the end of 2007, a decrease of $7.7 million, or 31.8 percent.Major contributors to the net change included $5.1 million used in operations, an increase in inventory and accounts receivable totaling $2.0 million and a decrease in accounts payable and accrued liabilities of $1.5 million. Financial Guidance Oncothyreon believes the following financial guidance to be correct as of the date provided.The Company is providing this guidance as a convenience to investors and assumes no obligation to update it. Oncothyreon’s financial guidance is unchanged from that reported with the Company’s 2007 financial results.For 2008, Oncothyreon expects expenses to increase over 2007 as a result of increased manufacturing and process development activities for Stimuvax and more advanced clinical development activity for the Company's small molecule drugs. Oncothyreon increased its inventory of Stimuvax in the first quarter of 2008 to support the ongoing Phase 3 trial and an anticipated additional trial. The Company expects revenue related to the purchase of this inventory by Merck KGaA later in 2008.The Company also expects to receive a milestone payment related to the transfer of certain technology to Merck KGaA in 2008. As a result, Oncothyreon anticipates that operating cash requirements for 2008 will be between $17 million and $19 million. The Company estimates that, taking into account anticipated revenue and the milestone payment, it currently has sufficient cash resources to last into the second quarter of 2009. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients.
